Citation Nr: 0405293	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  94-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to May 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim seeking 
entitlement to service connection for a stomach disorder.

In the decision of April 1992, the RO incorporated by 
reference a rating decision of October 28, 1965, which had, 
as the RO noted, "disposed of the question of SC for the 
veteran's stomach condition," although the veteran had "not 
formally claimed SC."  The RO also noted in the decision of 
April 1992 that the veteran had not been notified in 1965 of 
the decision to "dispose of" the question of service 
connection for a stomach condition.

The veteran's claim was remanded by the Board in July 1996, 
June 1998, and in January 2002.  In the remands of 1996 and 
1998, the Board correctly characterized the issue as service 
connection for a stomach disorder.  In a supplemental 
statement of the case of September 1998, the RO characterized 
the issue as "New and material evidence to reopen a claim for 
service connection for a stomach condition."  The claim, 
which had been initiated in 1992, and which had been remanded 
twice, was returned to the Board in 1999.  In a February 1999 
decision, the Board denied the veteran's claim for service 
connection for a stomach disability.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2000, the 
veteran's attorney, filed a brief requesting that the 
veteran's claim be remanded, and in January 2001, the Court 
ordered that the Board's February 1999 decision be vacated 
and remanded.






FINDINGS OF FACT

The veteran's peptic ulcer disease and gastroesophageal 
reflux disease were first incurred in service.  


CONCLUSION OF LAW

Service connection for peptic ulcer disease and 
gastroesophageal reflux disease is granted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at induction in May 1945 
and at separation in May 1946, the veteran's abdomen and 
viscera were evaluated as normal.

The veteran was hospitalized at the VA hospital in Perry 
Point from July 17, 1950, to August 3, 1950.  The veteran 
stated that in 1945 he had lower abdominal pain associated 
with fainting spells and excessive sweating.  At the time of 
admission in July 1950, the veteran described identical 
symptoms to those he had five years prior.  Diagnosis at 
discharge was anxiety reaction with somatic features, 
moderate, manifested by recurrent anxiety attacks and 
headaches, in a mildly schizoid personality.

The veteran was seen by Dr. T. in November 1950 for cardiac 
complaints.  The physician determined that the veteran's 
abdomen did not have any viscera palpable.

The veteran underwent a VA examination in December 1950 for 
complaints not dealing with the veteran's stomach.  No 
mention was made of any stomach problems of the veteran's.

Dr. H. R. submitted a letter dated in April 1965.  In such 
letter, he indicated that the veteran was first seen in 
November 1964 with a stated long history of duodenal ulcer.  
In November 1964, a vagotomy and pyloroplasty were performed.

Dr. E. P. submitted a letter from May 1965.  In such letter 
he indicated that the veteran's initial symptoms persisted to 
the present time.

Dr. E. P. submitted a letter dated "1 June".  However, it is 
not clear in what year the letter was written.  He stated 
that he saw the veteran for abdominal pain, inability to eat, 
and poor bowel action.

Dr. P. S. submitted a letter from June 1965.  He stated that 
he thought the veteran had inadequate emptying of his stomach 
following his pyloroplasty and vagotomy and that his current 
problems were related to his vagotomy.

Dr. E. P. submitted a medical affidavit for the State of 
Maryland dated July 1965.  He indicated that the veteran had 
an inability to eat, poor bowel action, gas formation, and 
weakness and loss of weight.  The physician indicated that 
the x-ray reports showed a small ulcer of the duodenum, which 
was improved after a pyloroplasty and vagotomy.  The 
physician's diagnosis was post vagotomy syndrome.  He 
indicated that he treated the veteran in July 1964, November 
1964, and May 1965.  He indicated that the veteran's 
prognosis was poor.

The veteran underwent a VA examination in September 1965.  
The examiner's diagnosis was status postoperative 
pyloroplasty and vagotomy for duodenal ulcer.

By a decision dated September 1966, the Social Security 
Administration (SSA) determined that the veteran was entitled 
to SSA benefits.

The veteran underwent a VA examination in December 1967.  He 
described epigastric pain with no particular reference to 
food intake and intolerance to anything but very bland foods.  
Diagnosis was post-operative status, pyloroplasty and 
vagotomy.

The veteran submitted VA Medical Center treatment records 
from January 1988 to February 1993.  Such treatment records 
show that the veteran was seen for a number of disorders and 
that his diet was discussed.  In July 1990, the veteran 
stated that he was not taking a certain medication because it 
was hard on his stomach.

The veteran submitted a statement dated April 1994.  In such 
statement, he indicated that after having his tonsils removed 
in service that he experienced upper abdominal pains and 
difficulty digesting food.  He stated that he remained 
bedridden for approximately five or six additional weeks and 
was then released to duty with instructions for his officers 
to give him a minimum of one hour to consume each meal.  He 
indicated that he was hospitalized for five to six weeks at 
Perry Point and it was determined that he had a disability.  
He indicated that in the 1950s he worked at the Deers Head 
Hospital and received treatment for his stomach during those 
years.  He stated that during early 1960 his condition 
worsened and he underwent stomach surgery.  He asserted that 
the medicine he was given when he went to sickbay to be 
treated for a cold caused his stomach condition.  He stated 
that after the operation he made several attempts to return 
to gainful employment unsuccessfully.

Dr. E. P. submitted a statement dated June 1994 wherein he 
indicated that he saw the veteran in July 1946 and that at 
that time the veteran suffered from severe headaches, nose 
bleeds, difficulty digesting food and the inability to 
tolerate milk.  He indicated that the veteran was placed on a 
low sodium bland diet with medication and that he and the 
staff at the Deers Head State hospital continued this 
treatment.  He indicated that the veteran's condition 
worsened during the mid 1960s when he underwent surgery for a 
duodenum peptic ulcer, extreme narrowing of the esophagus and 
other stomach malfunctions.

The veteran was afforded a hearing before the RO in June 
1994, a transcript of which has been associated with the 
claims folder.  The veteran testified that while in service 
he stayed in sickbay for five or six weeks after having his 
tonsils removed and it was discovered that he had trouble 
digesting food.  The veteran stated that he was returned to 
duty with instructions that he be allowed one hour to digest 
his food.  He stated that he told the examining physician at 
discharge about his stomach.  He stated that after service he 
saw a private doctor a few times before going to the VA 
Medical Center in Perry Point in October 1946.  He indicated 
that a doctor told him that he should work in a civil service 
job and advised that he work at a state hospital in 
Salisbury.  He testified that he was hospitalized at Perry 
Point for five or six weeks and was not hospitalized there in 
1950.  The veteran stated that he worked in the dietary 
department at the state hospital with the understanding that 
he could see a doctor anytime he wanted to.  He stated that 
he saw a doctor every couple of days while working at the 
hospital and was given medication whenever he needed it.  He 
indicated that he received treatment for twelve to fifteen 
years at the hospital until he had an operation in the 1960s.  
He testified that he was currently still on medication for 
his stomach.

In a statement dated June 1994, the veteran asserted that Dr. 
E. P. had not been practicing for many years, and therefore 
did not have any letterhead to put his statement on.  He 
indicated that all of Dr. E. P.'s records had been destroyed 
for several years.

The veteran submitted a number of lay statements from 
February and March 1995.

In February 1995, E. F., the veteran's brother, stated that 
the veteran never had problems with his stomach growing up, 
but that he did have problems when he returned from the Navy.  
He stated that he drove the veteran to "Paris Point" in 
October 1946 because he was unable to drive himself.

In February 1995, A. W. stated that he had known the veteran 
since childhood and that after service in 1946 the veteran 
had trouble with his stomach.

In February 1995, E. P. stated that he had known the veteran 
for most of his life.  He stated that shortly after leaving 
service, the veteran was unable to do physical work because 
of problems with his stomach.

In March 1995, L. W. stated that he had known the veteran for 
over 60 years and that when the veteran was released from 
service in 1946 that the veteran had stomach problems.

In March 1995, W. C. stated that he had known the veteran for 
over 50 years and that the veteran had problems with his 
stomach when he got out of the Navy in 1946.

In March 1995, J. D. stated that he had known the veteran 
since 1939 and that he remembered in 1946 that the veteran 
frequently had trouble with his stomach.  He also indicated 
that he worked with the veteran at Deers Head State Hospital 
during the early 1950s, and remembered the veteran making 
frequent visits to the medical staff at the hospital and 
eating a special diet.

In March 1995, M. H. stated that she knew the veteran when he 
was discharged from the Army and that he had problems with 
his stomach at that time and there were times when he had to 
go to the hospital.

The Deer's Head Center submitted a letter dated October 1996.  
In such letter, they indicated that the veteran was employed 
at the Dietary Department there from September 1951 to July 
1965.  They indicated that medical records of the veteran's 
from that time were no longer available.

In September 1996, the RO requested additional service 
medical records, including records from the USS Princeton 
from between 1945 and 1946.  Additional records were 
thereafter received, but they did not show that the veteran 
was treated for a stomach disorder.

In September 1996, the RO requested all treatment records 
from the VA Medical Center at Perry Point from the mid - 
1940s on.  In response to such request, copies of treatment 
records from the VA Medical Center from September 1996 to 
April 1997 were submitted.  They show that the veteran's diet 
was discussed.  However, no other treatment records were 
submitted.

In July 1998, the Social Security Administration submitted 
copies of medical records, including letters from physicians 
and treatment records regarding the veterans' stomach 
condition.  A number of letters were submitted from 
physicians from 1965 and 1966.  All of the letters referred 
to the veteran's gastrointestinal symptoms and how they 
affected his employment, but none of the letters placed the 
onset of the veteran's gastrointestinal symptoms earlier than 
1962.  In particular, in a June 1966 letter, Dr. E. P. noted 
that the veteran had been under his medical observation since 
early 1962 for vague gastrointestinal symptoms.  A report 
from November 1972 noted that the veteran had had stomach 
problems for 10 to 12 years.  The examiner's impression was 
peptic ulcer disease, post-op vagotomy and pyloroplasty, 
continuing GI disability.

The veteran underwent a VA examination in April 2003.  The 
examiner suspected that the veteran's recollection of past 
events was not 100% clear.  Having evaluated the records and 
using what he called his best investigative efforts, the 
examiner suspected that the veteran's symptomatology had most 
likely differed over the course of the years.  He suspected 
that the veteran had esophageal reflux disease in the past 
accounting for his esophageal stricture and he was likely to 
have had h. pylori infection or hyperacidity no doubt dating 
to his time in the military.  The examiner opined that it was 
unlikely that any medication given on the USS Princeton would 
have caused his current medical symptoms.  He also stated 
that it was very likely that he veteran's first episode of 
peptic ulcer disease dated to that time.  He also stated that 
the veteran's current symptomatology was due in no small part 
to his major surgery in the 1960s which was in fact for 
peptic ulcer disease.  He suspected that the veteran now 
currently suffered from the effects of vagotomy and perhaps 
from some adhesion from his surgery.  

The examiner provided a list of diseases of peptic ulcer 
disease, gastroesophageal reflux disease, status post 
vagotomy, and pyloroplasty, and chronic constipation.  The 
examiner commented that it seemed most likely that these 
current symptoms were related primarily to his surgery which 
was performed for peptic ulcer disease, which the examiner 
suspected the veteran had suffered from since he was in the 
military.  The examiner suspected that the veteran's 
esophageal reflux disease was probably related to his illness 
in service; he qualified this statement by stating that no 
medical certainty was associated with that remark.  He stated 
that there was a chance that some of those symptoms were 
related to lactose intolerance which seemed to date to the 
veteran's illness in the military in 1945 also.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  Service connection may also be granted 
for a chronic disability on a presumptive basis, including 
peptic ulcers, if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2002).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The evidence shows that the veteran has a current disability.  
At a VA examination in April 2003, the veteran was diagnosed 
with peptic ulcer disease, and gastroesophageal reflux 
disease.  The issue that must be resolved is whether the 
veteran suffered from peptic ulcer disease or reflux disease 
in service, or in the case of peptic ulcers, within one year 
of leaving service (which would be May 1947).  

The veteran claims that he was seen in service for trouble 
digesting food and that he was allowed extra time to digest 
his food.  However, the service medical records do not show 
any treatment for gastrointestinal symptoms, and they do not 
show directives that the veteran be allowed extra time to 
digest his food.  Furthermore, at the veteran's separation 
examination in May 1946, his abdomen and viscera were 
evaluated as normal.  In September 1996 the RO attempted to 
obtain additional service medical records without success.  
There are no medical records within one year of leaving 
service (May 1947) showing treatment for peptic ulcer 
disease.  The veteran testified that he had been hospitalized 
at the VA hospital at Perry Point in October 1946.  The RO 
attempted to obtain these records without success.  There is 
a record showing that the veteran was hospitalized at the VA 
hospital in Perry Point with a complaint of lower abdominal 
pain, but this hospitalization record was from July 1950, not 
1946.

On the other hand, Dr. E. P. submitted a statement in June 
1994 wherein he wrote that he saw the veteran in July 1946 
(two months after the veteran left service), and that the 
veteran suffered from difficulty digesting food, and the 
inability to tolerate milk.  Granted, this evidence is far 
from definitive to show that the veteran had peptic ulcer 
disease within one year of leaving service.  The veteran also 
submitted 7 lay statements in February/March 1995 from family 
and friends in which they reported that the veteran had 
problems with his stomach after returning from the Navy in 
1946.  Granted, this evidence does not prove that the veteran 
was diagnosed with peptic ulcer disease within one year of 
leaving service.

Most importantly to the veteran's case is the fact that at a 
VA examination in April 2003, the examiner commented (after 
reviewing the entire record) that it was very likely that the 
veteran's first episode of peptic ulcer disease dated to his 
time in service.  The examiner also stated that he suspected 
that the veteran's esophageal reflux disease was probably 
related to his time in service.  The examiner qualified the 
second statement by indicating that "no medical certainty 
was associated with that remark".  

Were it not for the April 2003 VA examination, the evidence 
would probably not have been in the veteran's favor.  
However, the examination cannot be overlooked.  Granted, the 
examiner's opinion is not entirely certain.  He stated only 
that it was very likely (emphasis added) that the veteran's 
first episode of peptic ulcer disease dated to his time in 
service, and that esophageal reflux disease was probably 
(emphasis added) related to his time in service (and even 
then qualified it by stating that there was no medical 
certainty was associated with it).

Contrary to the holding of the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) in Colvin v. Derwinski, 1 Vet. App. 171 (1991), the 
RO rejected the opinion of the VA physician and denied the 
claim based on the RO's own assessment of the medical record.   




38 U.S.C.A. § 5107(b) dictates that the benefit of the doubt 
is to be accorded when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter.  That is 
precisely the situation here.  There is an absence of service 
medical records showing treatment for any gastrointestinal 
disorders, and an absence of any private medical records 
within one year of leaving service showing treatment for 
peptic ulcers.  However, Dr. E. P. wrote that he saw the 
veteran within one year of leaving service, and 7 family 
members and friends have reported that the veteran had 
problems with his stomach after returning home from service.  
Most importantly, the examiner from the April 2003 VA 
examination opined  that the veteran's peptic ulcer disease 
started in service, and esophageal reflux disease was 
probably related to service.  Granted the examiner did not 
specify upon what evidence he was making his decision, but 
considering that the examiner stated that he had reviewed the 
veteran's records, he presumably saw Dr. E.P.'s letter when 
he made his decision.
 
In summary, the evidence is in relative equipoise regarding 
whether the veteran suffered from peptic ulcers within one 
year of leaving service or not.  Granting the veteran the 
benefit of the doubt, especially when the VA examiner's 
opinion is considered, the evidence establishes that the 
veteran's current peptic ulcer disease and gastroesophageal 
reflux disease began in service, or within one year of 
leaving service.  Thus, the grant of entitlement to service 
connection is warranted for peptic ulcer disease and 
gastroesophageal reflux disease. 

As the veteran has been granted the benefit he was seeking 
(service connection for peptic ulcer disease and 
gastroesophageal reflux disease), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2002).  





ORDER

Entitlement to service connection for peptic ulcer disease 
and gastroesophageal reflux disease is granted.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



